DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/21 has been entered.

Response to Arguments
Applicant's arguments filed 01/22/21 have been fully considered but they are not persuasive. 
On page 5 regarding claim, specification, and drawing objections are overcome by amendments.
The Examiner respectfully agrees and withdraws claim amendments.
On page 6 regarding prior art rejections Applicant argues the amended claims overcome the prior art of record since Colavito does not disclose a first portion attached to an inner portion of the at least one leaflet at a location spaced from the frame. 
.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is rejected for having new matter. The originally filed specification does not have support for the “first portion attached to an inner portion of the at least one leaflet at a location spaced apart from the frame”. Notably, the specification and figures (elected figures 8-9) show and describe the first portion of the secondary valve element as being “attached to an outer perimeter of leaflet 98”. There is no indication or discussion about the connection to an “inner portion” of the leaflet, and absolutely no indication as to whether the leaflet is attached to or spaced apart from the frame or not. 
Claim 17 is rejected for having new matter, since originally filed drawings and specification fail to describe the secondary valve element’s “first portion directly attached to the at least one leaflet and not directly attached to the frame”. There is no indication or discussion about the first portion’s lack of direct attachment to the frame. 
Remaining claims are rejected for having new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-5, 17-21 is/are rejected under 35 U.S.C. 103 as being anticipated by Colavito et al. (US 20180353293 A1), hereinafter known as Colavito in view of Benichau et al. (US 20080154355 A1), hereinafter known as Benichau.
Regarding claims 1, (17), and 19 Colavito discloses a prosthetic valve comprising:
a frame (200);
a leaflet structure (900) having at least one leaflet forming a primary valve mounted inside the frame (Figure 16c item 320) to open and close a primary flow path through the valve (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Colavito was considered capable of performing the cited intended use of opening and closing a primary flow path through the valve. See, for example Figures 16B (closed) and D (open)); 
at least one secondary valve element connected to at least one leaflet (Figure 16a-f item 382; the Examiner notes the secondary valve element is connected to the leaflet at least when the leaflet is closed, and is also connected to the leaflet through the frame even when open), wherein the secondary valve element has a first portion (directly) attached to an inner portion of the at least one leaflet (Figure 16 item 329 attaches at an inner portion of the leaflet) and a second portion detached from the at least one leaflet (Figure 16a-f item 327 free edge); and 
at least one aperture in the at least one leaflet, wherein the at least one aperture is proximate to the secondary valve element (Figure 16f item 850); 
wherein when the leaflet structure closes, the second portion of the secondary valve element closes and covers the aperture (Figure 16e); and
wherein when the leaflet structure opens, the secondary valve element moves to create a secondary flow path through the at least one aperture (Figure 16f),
but is silent with regards to the secondary valve element’s first portion being attached to the leaflet spaced from the frame and not directly attached to the frame. 
However, regarding claims 1, 17, and 19 Benichau teaches wherein valve frames are known to include an inner skirt between leaflets and the frame ([0010]) (which would indicate the leaflet attachment locations as being not directly attached to the frame (being connected spaced from the frame). Colavito and Benichau are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Colavito by including a skirt such as is taught by Benichau in order to help mount the leaflets to the valve fame (Benichau [0010]), and also to aid in sealing after the valve is implanted, thus improving the function of the valve. 
Regarding claims 2 and 18 the Colavito Benichau Combination teaches the valve of claim 1 substantially as is claimed,
wherein Colavito further discloses the first portion is connected to a perimeter of the leaflet structure (Figure 16c item 329 attaches at the leaflet perimeter).
claims 4-5 the Colavito Benichau Combination teaches the valve of claim 1 substantially as is claimed,
wherein Benichau further teaches a heart valve leaflet which includes a skirt positioned between the leaflet structure and the frame so the skirt contacts a portion of the internal side of the frame ([0010]). Colavito and Benichau are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Colavito by including a skirt such as is taught by Benichau in order to help mount the leaflets to the valve fame (Benichau [0010]), and also to aid in sealing after the valve is implanted, thus improving the function of the valve. 
Regarding claims 20-21 see the rejection to claims 4-5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/30/21